
	
		II
		111th CONGRESS
		2d Session
		S. 3045
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Commerce to study the Gulf of
		  Mexico red snapper fishery and to limit the authority of the Secretary to
		  promulgate any interim rules for the fishery, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf of Mexico Red Snapper Fishery
			 Protection Act.
		2.Gulf of Mexico
			 red snapper fishery
			(a)Stock
			 assessment
				(1)RequirementThe
			 Secretary of Commerce shall conduct a benchmark stock assessment of the Gulf of
			 Mexico red snapper fishery.
				(2)Report to
			 CongressThe Secretary of Commerce shall submit to Congress a
			 report on the findings of the assessment required by paragraph (1).
				(b)Limitation on
			 rules To shorten fishing season
				(1)In
			 generalThe Secretary of
			 Commerce may not promulgate any interim rule under section 305(c) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(c)) or
			 any final rule that decreases the number of fishing days in the Gulf of Mexico
			 red snapper fishery to less than the number of such days in 2009—
					(A)prior to the date the Secretary submits to
			 Congress the report required by subsection (a)(2); and
					(B)unless such report demonstrates the need
			 for any such an interim or final rule.
					(2)Existing
			 interim rulesAny interim rule promulgated under section 305(c)
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1855(c)) that decreases the number of fishing days in the Gulf of Mexico red
			 snapper fishery to less than the number of such days in 2009 that was
			 promulgated prior to the date of the enactment of this Act shall have no force
			 or effect.
				
